IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT


                                               NOT FINAL UNTIL TIME EXPIRES TO
                                               FILE MOTION FOR REHEARING AND
                                               DISPOSITION THEREOF IF FILED

MARISOL CONTRERAS BENITEZ,

             Appellant,

 v.                                                    Case No. 5D16-3969

WILMINGTON SAVINGS FUND SOCIETY,
FSB, NOT IN ITS INDIVIDUAL CAPACITY
BUT SOLELY AS TRUSTEE FOR THE
PRIMESTAR AR-H FUND I TRUST,

           Appellee.
________________________________/

Opinion filed December 8, 2017

Non-Final Appeal from the
Circuit Court for Lake County,
Sandra E. Champ, Judge.

Eric O. Husby, Tampa, for Appellant.

Ezra Scrivanich, of Scrivanich Hayes,
Plantation, for Appellee.

PER CURIAM.

                                   ON REHEARING

      We grant rehearing in this case and withdraw the previously-issued opinion. We

substitute the following in its stead. The appeal is dismissed pursuant to Archer v. U.S.

Bank National Ass’n, 220 So. 3d 477, 478-79 (Fla. 5th DCA 2017).

      DISMISSED.

SAWAYA, WALLIS, and EISNAUGLE, JJ., concur.